Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of May 24,
2013, by and among Real Goods Solar, Inc., a Colorado corporation (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
as Annex A and identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE 1.

DEFINITIONS

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the applicable party’s knowledge, threatened in writing against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency,
regulatory authority (federal, state, county, local or foreign), stock market,
stock exchange or trading facility.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of
Colorado are authorized or required by law or other governmental action to
close.

“Buy-In” has the meaning set forth in Section 4.1(c).

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Article II.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Common Stock” means the Class A common stock of the Company, par value $0.0001
per share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company Counsel” means Brownstein Hyatt Farber Schreck, LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

“Escrow Agreement” means the Escrow Agreement, dated as of the date hereof,
between the Company, Roth Capital Partners, LLC and the escrow agent (the
“Escrow Agent”) set forth therein, in the form of Exhibit A hereto.

“Evaluation Date” has the meaning set forth in Section 3.1(s).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles.

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

“Investment Amount” means, with respect to each Investor, the product of (i) the
number of Shares being purchased pursuant to this Agreement and (ii) the Per
Share Purchase Price.

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

“Investor Party” has the meaning set forth in Section 4.7.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

“Losses” has the meaning set forth in Section 4.7.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or

 

2



--------------------------------------------------------------------------------

otherwise) of the Company and the Subsidiaries, taken as a whole, or
(iii) material and adverse impairment to the Company’s ability to perform on a
timely basis its obligations under any Transaction Document, but shall not
include the effect of any circumstance, change, development or event arising out
of or attributable to (a) the market in which the Company and its Subsidiaries
operates generally, (b) general economic or political conditions, (c) the public
announcement of this Agreement or of the consummation of the transactions
contemplated hereby, (d) any change arising in connection with acts of war
(whether or not declared), sabotage or terrorism, military actions or the
escalation thereof or other force majeure events occurring after the date hereof
or (e) any changes in governmental regulations or accounting rules, except that,
in the case of the foregoing clauses (d) and (e), only to the extent such
circumstance, change, development or event does not disproportionately impact
the Company relative to other companies in the industry in which the Company
operates.

“Money Laundering Laws” has the meaning set forth in Section 3.1(ee).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“OFAC” has the meaning set forth in Section 3.1(dd).

“Outside Date” means the thirtieth (30th) calendar day following the date of
this Agreement; provided, that if such day should fall on a day that is not a
Business Day, the Outside Date shall be deemed the next day that is a Business
Day.

“Per Share Purchase Price” equals $2.75.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Placement Agent” has the meaning set forth in Section 3.1(u).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit B hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares and the Warrant Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

3



--------------------------------------------------------------------------------

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Share Delivery Date” has the meaning set forth in Section 4.1(c).

“Shares” means the shares of Common Stock issued or issuable to the Investors at
Closing pursuant to this Agreement.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Subsidiary” means, as to the Company, any “subsidiary” as defined in Rule
1-02(x) of the Regulation S-X promulgated by the Commission under the Exchange
Act.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on any Trading Market, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.

“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, the Escrow Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

“Warrants” means the Common Stock purchase warrants in the form of Exhibit C,
which are issuable to the Investors at the Closing.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE 2.

PURCHASE AND SALE

2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
and the Warrants representing such

 

4



--------------------------------------------------------------------------------

Investor’s Investment Amount. The Closing shall take place at the offices of
Pryor Cashman LLP, counsel to Roth Capital Partners, LLC, 7 Times Square, New
York, NY 10036 on the Closing Date or at such other location or time as the
parties may agree.

2.2. Closing Deliveries. (a) At the Closing, the Company shall deliver or cause
to be delivered to each Investor the following (the “Company Deliverables”):

(i) a certificate evidencing the number of Shares set forth on such Investor’s
signature page hereto, registered in the name of such Investor;

(ii) a Warrant, registered in the name of such Investor, pursuant to which such
Investor shall have the right to acquire the number of shares of Common Stock
equal to 50% of the number of Shares issuable to such Investor pursuant to
Section 2.2(a)(i); and

(iii) the legal opinion of Company Counsel, in agreed form, addressed to the
Placement Agent and Investors.

(b) By the Closing, each Investor shall deliver or cause to be delivered the
agreements specified in Section 5.2(d), each duly signed by such Investor
(collectively, the “Investor Deliverables”).

(c) Within one Business Day following the date of this Agreement, each Investor
shall cause to be delivered to the Escrow Agent, its Investment Amount, in
United States dollars and in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose in accordance with
the terms of the Escrow Agreement.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Investor:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as specified in the SEC Reports. Except as disclosed in the SEC Reports, the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.

(b) Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents except, with respect to the Subsidiaries,
for violations which would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The

 

5



--------------------------------------------------------------------------------

Company and each Subsidiary are duly qualified to conduct its respective
businesses and are in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company or any Subsidiary in connection
therewith. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) after complying with NASDAQ Rule 5250(e)(2), conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any United States court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing with the Commission of one or
more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (ii) filings required by state securities laws,
(iii) the filing of a

 

6



--------------------------------------------------------------------------------

Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filings required in accordance with Section 4.5
hereof and (v) those that have been made or obtained prior to the date of this
Agreement.

(f) Issuance of the Securities. The Securities have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens. The Company has reserved from its duly authorized capital stock the
shares of Common Stock issuable pursuant to this Agreement and the Warrants in
order to issue the Shares and the Warrant Shares.

(g) Capitalization. As of May 20, 2013, the number of shares and type of all
authorized, issued and outstanding capital stock of the Company, and all shares
of Common Stock authorized for issuance under the Company’s various option and
incentive plans, are specified in Schedule 3.1(g). Except as specified in
Schedule 3.1(g), no securities of the Company are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as specified in Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common
Stock. The issue and sale of the Securities will not, immediately or with the
passage of time, obligate the Company to issue shares of Common Stock or Common
Stock Equivalents to any Person (other than the Investors) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities. With respect to
securities issued under the Company’s various option and incentive plans, the
representations and warranties set forth in this Section and Schedule 3.1(g) are
accurate as of May 20, 2013.

(h) SEC Reports; Financial Statements. Except as specified in Schedule 3.1(h),
the Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (or such shorter
period as the Company was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the “SEC Reports” and,
together with the Schedules to this Agreement (if any), the “Disclosure
Materials”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have

 

7



--------------------------------------------------------------------------------

been prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(i) Press Releases. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.

(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that would reasonably be expected to result in a Material Adverse Effect,
(ii) neither the Company nor any Subsidiary has incurred any liabilities
(direct, indirect, contingent, or otherwise) other than (A) trade payables,
accrued expenses and other liabilities incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities to any Company or Subsidiary officer, director or
Affiliate, except pursuant to existing Company stock option plans. The Company
does not have pending before the Commission any request for confidential
treatment of information.

(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as specifically disclosed in the SEC Reports, would,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
There has not been, and to the knowledge of the Company, there is not pending
any investigation by the Commission involving the Company or any current or
former director or officer of the Company (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

(l) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary.

 

8



--------------------------------------------------------------------------------

(m) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. The Company is in compliance with all
effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, that are applicable to it, except where such
noncompliance would not have or reasonably be expected to result in a Material
Adverse Effect.

(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate United States
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC Reports, except where the
failure to possess such permits would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such permits.

(o) Title to Assets. Except as disclosed in the SEC Reports, the Company and the
Subsidiaries have valid land use rights for all real property that is material
to their respective businesses and good and marketable title in all personal
property owned by them that is material to their respective businesses, in each
case free and clear of all Liens, except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries. Any
real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which the Company and the Subsidiaries are in compliance, except as would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

(p) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have would, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. Except as set forth in the
SEC Reports and other than with respect to maters that would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect, to the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.

 

9



--------------------------------------------------------------------------------

(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew its and the Subsidiaries’ existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
market for the Company’s and such Subsidiaries’ respective lines of business.

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees or significant shareholders of the Company
is presently a party to any transaction with the Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director, employee or
such shareholder or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

(s) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is made known to the certifying officers by others within
those entities, particularly during the period in which the Company’s Form 10-K
or 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures in accordance with Item 307 of Regulation S-K under the
Securities Act for the Company’s most recently ended fiscal quarter or fiscal
year-end (such date, the “Evaluation Date”). The Company presented in its most
recently filed Form 10-K or Form 10-Q the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal control over financial
reporting (as such term is defined in Exchange Act Rules 13a-15(f) and
15d-15(f)) or, to the Company’s knowledge, in other factors that would
materially affect the Company’s internal control over financial reporting (as
such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)).

 

10



--------------------------------------------------------------------------------

(t) Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).

(u) Certain Fees. Except for fees payable to Roth Capital Partners, LLC (the
“Placement Agent”) in connection with the transaction contemplated by this
Agreement, no brokerage or finder’s fees or commissions are or will be payable
by the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Investors shall have no obligation with
respect to any fees or with respect to any claims made by the Placement Agent or
by or on behalf of any other Person other than the Placement Agent for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement unless such Investor shall have
entered into a written agreement with such Person regarding such fees.

(v) Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares and
Warrants and the offer of the Warrant Shares by the Company to the Investors
under the Transaction Documents. The Company is eligible to register its Common
Stock for resale by the Investors under Form S-3 or Form S-1 promulgated under
the Securities Act. The Company has not granted or agreed to grant to any Person
other than the Investors pursuant to the Registration Rights Agreement any
rights (including “piggy-back” registration rights) to have any securities of
the Company registered with the Commission or any other governmental authority
that have not been satisfied through an effective registration statement or by
waiver of such rights.

(w) Listing and Maintenance Requirements. Except as specified in the SEC Reports
and in Schedule 3.1(w), the Company has not, in the two years preceding the date
hereof, received notice from any Trading Market to the effect that the Company
is not in compliance with the listing or maintenance requirements thereof. The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with the listing and maintenance
requirements for continued listing of the Common Stock on the Trading Market on
which the Common Stock is currently listed or quoted. After complying with
NASDAQ Rule 5250(e)(2), the issuance and sale of the Securities under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the

 

11



--------------------------------------------------------------------------------

Common Stock is currently listed or quoted, and no approval of the shareholders
of the Company thereunder is required for the Company to issue and deliver to
the Investors the Shares and Warrants at Closing.

(x) Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(y) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or would become applicable to the Investors as a result of
the Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation the
Company’s issuance of the Securities and the Investors’ ownership of the
Securities.

(z) No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

(aa) Accountants. There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the accountants formerly
or presently employed by the Company, that would, individually or in the
aggregate, have or reasonably be expected to result in, a Material Adverse
Effect.

(bb) Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company, any agent or other person acting on behalf of
any of the Company or any Subsidiary, has, directly or indirectly, (i) used any
funds, or will use any proceeds from the sale of the Securities, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any Person acting on their behalf of which the Company is aware) which is in
violation of law, or (iv) has violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.

(cc) PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.

(dd) OFAC. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or

 

12



--------------------------------------------------------------------------------

otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person or entity, towards any sales or operations in Cuba, Iran, Syria,
Sudan, Myanmar or any other country sanctioned by OFAC or for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(ee) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

(ff) Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any Investor or its respective agents or counsel with
any information that the Company believes constitutes material, non-public
information concerning the Company, the Subsidiaries or their respective
businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. All disclosure provided to the Investors regarding the Company, the
Subsidiaries or their respective businesses and the transactions contemplated
hereby, furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement and any investor
presentation provided by the Company or any Person acting on the Company’s
behalf) are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

3.2. Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership, limited liability
company or other applicable like power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations thereunder. The execution, delivery
and performance by such Investor of the transactions contemplated by this
Agreement has been duly authorized by all necessary corporate or, if such
Investor is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Investor. Each of this
Agreement and the Registration Rights Agreement has been duly executed by such
Investor, and when delivered by such Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

13



--------------------------------------------------------------------------------

(b) Investment Intent. Such Investor is acquiring the Securities for its own
account for investment purposes only and not with a view to or for distributing
or reselling such Securities or any part thereof, without prejudice, however, to
such Investor’s right at all times to sell or otherwise dispose of all or any
part of such Securities in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is acquiring the
Securities hereunder in the ordinary course of its business. Such Investor does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Securities.

(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises
Warrants it will be, an “accredited investor” as defined in Rule 501(a) under
the Securities Act. Such Investor is not a registered broker-dealer under
Section 15 of the Exchange Act. Such Investor has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities. Such Investor acknowledges that an investment
in the Securities is speculative and involves a high degree of risk.

(d) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

(f) Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the time that such Investor was first contacted by the Company
or a Placement Agent regarding an investment in the Company. Such Investor
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed.

 

14



--------------------------------------------------------------------------------

(g) Limited Ownership. The purchase by such Investor of the Shares and Warrants
issuable to it at the Closing will not result in such Investor (individually or
together with any other Person with whom such Investor has identified, or will
have identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, in excess of 19.999% of the outstanding shares of Common Stock or
the voting power of the Company on a post transaction basis that assumes that
the Closing shall have occurred. Such Investor does not presently intend to,
alone or together with others, make a public filing with the Commission to
disclose that it has (or that it together with such other Persons have)
acquired, or obtained the right to acquire, as a result of the Closing (when
added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of 19.999% of the outstanding shares of Common
Stock or the voting power of the Company on a post transaction basis that
assumes that the Closing shall have occurred.

(h) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision. Such
Investor has not relied on the business or legal advice of Roth Capital
Partners, LLC or any other placement agent or any of their respective agents,
counsel or Affiliates in making its investment decision hereunder, and confirms
that none of such Persons has made any representations or warranties to such
Investor in connection with the transactions contemplated by the Transaction
Documents.

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE 4.

OTHER AGREEMENTS OF THE PARTIES

4.1. (a) The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of the Securities other
than pursuant to an effective registration statement, to the Company, to an
Affiliate of an Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.

(b) Certificates evidencing Securities (as defined in Section 4.1(c)) will
contain the following legend, until such time as they are not required under
Section 4.1(c):

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES

 

15



--------------------------------------------------------------------------------

COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ANY
APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. [THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES] [THESE SECURITIES] MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
shareholders thereunder. Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this
Section 4.1(b) and be subject to the restrictions on transfer set forth in
Section 4.1(a).

(c) Certificates evidencing Shares and Warrant Shares shall not contain any
legend (including the legend set forth in Section 4.1(b)): (i) while a
registration statement (including the Registration Statement) covering such
Shares and Warrant Shares is then effective, or (ii) following a sale or
transfer of such Shares or Warrant Shares pursuant to Rule 144 (assuming the
transferee is not an Affiliate of the Company), or (iii) after a period of six
months has elapsed since the later of the date the securities were acquired from
the Company of from an Affiliate of the Company, while such Shares or Warrant
Shares are eligible for sale by

 

16



--------------------------------------------------------------------------------

the selling Investor without volume restrictions under Rule 144, subject to
receipt from such Investor requesting removal of such legends of a
representation letter, in a form reasonably acceptable to the Company, subject
to the requirement, to the extent then required for such Shares or Warrant
Shares to be resold by such Investor under Rule 144, that the adequate current
public information requirement of Rule 144(c) is met at the time of sale. The
Company agrees that following the Effective Date or such other time as legends
are no longer required to be set forth on certificates representing Shares and
Warrant Shares under this Section 4.1(c), it will, no later than three Trading
Days following the delivery by an Investor to the Company or the Transfer Agent
of a certificate representing such Shares or Warrant Shares containing a
restrictive legend, deliver or cause to be delivered to such investor Shares or
Warrant Shares which are free of all restrictive and other legends. If the
Company is then eligible, certificates for Shares and Warrant Shares subject to
legend removal hereunder shall be transmitted by the Transfer to an Investor by
crediting the prime brokerage account of such Investor with the Depository Trust
Company System as directed by such Investor. If an Investor shall make a sale or
transfer of Shares or Warrant Shares either (x) pursuant to Rule 144 or
(y) pursuant to a registration statement and in each case shall have delivered
to the Company or the Company’s transfer agent the certificate representing the
applicable Shares or Warrant Shares containing a restrictive legend which are
the subject of such sale or transfer and a representation letter in customary
form (the date of such sale or transfer and Shares or Warrant Share delivery
being the “Share Delivery Date”) and (1) the Company shall fail to deliver or
cause to be delivered to such Investor a certificate representing such Shares or
Warrant Shares that is free from all restrictive or other legends by 6:00 p.m.
(New York City time) on the third Trading Day following the Share Delivery Date
and (2) following such third Trading Day after the Share Delivery Date and prior
to the time such Shares or Warrant Shares are received free from restrictive
legends, the Investor, or any third party on behalf of such Investor, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of such Shares or Warrant Shares (a
“Buy-In”), then, in addition to any other rights available to the Investor under
the Transaction Documents and applicable law, the Company shall pay in cash to
the Investor (for costs incurred either directly by such Investor or on behalf
of a third party) the amount by which the total purchase price paid for Common
Stock as a result of the Buy-In (including brokerage commissions, if any) exceed
the proceeds received by such Investor as a result of the sale to which such
Buy-In relates. The Investor shall provide the Company written notice indicating
the amounts payable to the Investor in respect of the Buy-In. The Company may
not make any notation on its records or give instructions to any transfer agent
of the Company that enlarge the restrictions on transfer set forth in this
Section.

4.2. Furnishing of Information. As long as any Investor owns any Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

 

17



--------------------------------------------------------------------------------

4.3. Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require shareholder
approval of the sale of the securities to the Investors.

4.4. Subsequent Registrations. Other than a Registration Statement pursuant to
the Registration Rights Agreement, prior to the first to occur of (a) the
Effective Date of a Registration Statement resulting in all Registrable
Securities (as defined in the Registration Rights Agreement) other than Cut Back
Shares (as defined in the Registration Rights Agreement) being registered for
resale pursuant to one or more effective Registration Statements or (b) such
time as all Registrable Securities may be sold by the Investors without volume
restrictions pursuant to Rule 144, the Company may not file any registration
statement (other than on Form S-8 or S-4) with the Commission with respect to
any securities of the Company; provided, however, that, for the avoidance of
doubt, so long as all Registrable Securities other than Cut Back Shares are
registered for resale pursuant to one or more effective Registration Statements,
the Company may file a registration statement of any type with the Commission
with respect to securities of the Company notwithstanding that any Cut Back
Shares have not been registered for resale pursuant to one or more effective
Registration Statements.

4.5. Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York City time) on
the Trading Day following the execution of this Agreement, and by 9:00 a.m. (New
York City time) on the Trading Day following the Closing Date, the Company shall
issue press releases disclosing the transactions contemplated hereby and the
Closing. On the Trading Day following the execution of this Agreement the
Company will file a Current Report on Form 8-K disclosing the material terms of
the Transaction Documents (and attach as exhibits thereto the Transaction
Documents), and on the Trading Day following the Closing Date the Company will
file an additional Current Report on Form 8-K to disclose the Closing. Following
the public disclosure referenced above, no Investor will be in possession of
material, non-public information provided to such Investor by the Company or
anyone acting on behalf of the Company. In addition, the Company will make such
other filings and notices in the manner and time required by the Commission and
the Trading Market on which the Common Stock is listed, including, without
limitation, a NASDAQ Listing of Additional Shares Notification (if required).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Investor, or include the name of any Investor in any filing with the
Commission (other than a Registration Statement and any exhibits to filings made
in respect of this transaction in accordance with periodic filing requirements
under the Exchange Act) or any regulatory agency or Trading Market, without the
prior written consent of such Investor, except to the extent such disclosure is
required by law or Trading Market regulations.

4.6. Limitation on Issuance of Future Priced Securities. During the six months
following the Closing Date, the Company shall not issue any “Future Priced
Securities” as such term is described by NASDAQ IM-5635-4.

 

18



--------------------------------------------------------------------------------

4.7. Indemnification of Investors. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Investors
and their respective directors, officers, shareholders, partners, employees and
agents (each, an “Investor Party”) harmless from any and all out of pocket
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Investor Party may suffer or incur as a result of or relating to
any material breach of any representation, warranty, covenant or agreement made
by the Company in any Transaction Document. In addition to the indemnity
contained herein, the Company will reimburse each Investor Party for its
reasonable legal and other expenses (including the cost of any investigation,
preparation and travel in connection therewith) incurred in connection
therewith, as such expenses are incurred. Except as otherwise set forth herein,
the mechanics and procedures with respect to the rights and obligations under
this Section 4.7 shall be the same as those set forth in Section 5 of the
Registration Rights Agreement.

4.8. Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

4.9. Listing of Shares and Warrant Shares. The Company agrees, (i) if the
Company applies to have the Common Stock traded on any other Trading Market, it
will include in such application the Shares and Warrants Shares, and will take
such other action as is necessary or desirable to cause the Shares and Warrants
Shares to be listed on such other Trading Market as promptly as possible, and
(ii) it will take all action reasonably necessary to continue the listing and
trading of its Common Stock on a Trading Market and will comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Trading Market.

4.10. Use of Proceeds. The Company will use the net proceeds from the sale of
the Securities to repay existing debt and for working capital purposes and not
for the redemption of any Common Stock or Common Stock Equivalents.

ARTICLE 5.

CONDITIONS PRECEDENT TO CLOSING

5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Securities. The obligation of each Investor to acquire Shares and Warrants at
the Closing is subject to the satisfaction or waiver by such Investor, at or
before the Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though originally made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such specific date);

 

19



--------------------------------------------------------------------------------

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably would have or result in a
Material Adverse Effect;

(e) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market;

(f) Company Agreement. The Company shall have delivered:

(i) the Registration Rights Agreement, duly executed by the Company;

(ii) the Escrow Agreement, duly executed by the Company and the Escrow Agent;

(iii) a copy of irrevocable transfer agent instructions, which instructions
shall have been delivered to and acknowledged in writing by the Company’s
transfer agent; and

(iv) a certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) resolutions as adopted by the Company’s board of
directors in connection with the transactions contemplated by this Agreement,
(ii) the Articles of Incorporation of the Company and (iii) the Bylaws of the
Company, each as in effect at the Closing;

(g) Nasdaq Listing. The Nasdaq Capital Market shall have waived application of
the 15 day prior notice requirement contained in NASDAQ Rule 5250(e)(2) or such
timeframe shall have expired without objection;

(h) Minimum/Maximum Subscriptions. The aggregate of all Investors’ Investment
Amounts shall not be less than $5,000,000 nor greater than $10,000,000;

(i) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a); and

 

20



--------------------------------------------------------------------------------

(j) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.

5.2. Conditions Precedent to the Obligations of the Company to sell Securities.
The obligation of the Company to sell the Shares and the Warrants at the Closing
is subject to the satisfaction or waiver by the Company, at or before the
Closing, of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of such
Investor shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though originally made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such specific date);

(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;

(c) Nasdaq Listing. The Nasdaq Capital Market shall have waived application of
the 15 day prior notice requirement contained in NASDAQ Rule 5250(e)(2) or such
timeframe shall have expired without objection;

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(e) Minimum/Maximum Subscriptions. The aggregate of all Investors’ Investment
Amounts shall not be less than $5,000,000 nor greater than $10,000,000;

(f) Investor Deliverables. Each Investor shall have delivered the Registration
Rights Agreement, duly executed by such Investor; and

(g) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.

ARTICLE 6.

MISCELLANEOUS

6.1. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the issuance of the
Shares and the Warrants.

6.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject

 

21



--------------------------------------------------------------------------------

matter hereof and supersede all prior agreements, understandings, discussions
and representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.

6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

 

   If to the Company:    Real Goods Solar, Inc.       833 W. South Boulder Road
      Louisville, Colorado 80027       Attn: Chief Executive Officer      
Facsimile:    With a copy to:    Brownstein Hyatt Farber Schreck, LLP       410
Seventeenth Street, Suite 2200       Denver, CO 80202-4432       Facsimile:
(303) 223-1111       Attn.: Rikard D. Lundberg, Esq.    If to an Investor:    To
the address set forth under such Investor’s name on the signature pages hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the then issued and outstanding
aggregate number of Shares and Warrant Shares and any amendment to any provision
of this Agreement made in accordance with this Section shall be binding on all
Investors and holders of Securities, as applicable. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. No consideration shall be
offered or paid to any Investor to amend or consent to a waiver or modification
of any provision of any Transaction Document unless the same consideration is
also offered to all Investors who then hold Securities. Without the written
consent or the affirmative vote of each Investor affected thereby, an amendment
or waiver under

 

22



--------------------------------------------------------------------------------

this Section 6.4 may not waive or amend any Transaction Document the effect of
which would be to permit the Company to (1) name any Investor as an underwriter
in a Registration Statement without such Investor’s specific written consent
thereto, or to (2) extend the Outside Date or amend or waive Sections 5.1 or
6.5. Further, Section 6.8 may not be amended without the prior written consent
of the Placement Agent.

6.5. Termination. This Agreement may be terminated prior to Closing:

(a) by written agreement of the Investors who subscribed for a majority of the
Securities (on an as-converted basis) and the Company, a copy of which shall be
provided to the Escrow Agent; and

(b) by the Company or an Investor (as to itself but no other Investor) upon
written notice to the other and to the Escrow Agent, if the Closing shall not
have taken place by 5:30 p.m. Eastern time on the Outside Date; provided, that
the right to terminate this Agreement under this Section 6.5(b) shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.

In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.

6.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Investors.”

6.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 (as to each Investor Party)
and that Roth Capital Partners, LLC is a third party beneficiary of the
Company’s and Investors’ representations and warranties contained herein.

 

23



--------------------------------------------------------------------------------

6.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

6.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.

6.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.13. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents,

 

24



--------------------------------------------------------------------------------

whenever any Investor exercises a right, election, demand or option under a
Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.14. Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

6.15. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties hereto agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

6.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.17. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with

 

25



--------------------------------------------------------------------------------

making its investment hereunder and that no Investor will be acting as agent of
such Investor in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Investor shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that each of the Investors has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Investors and not because it was required or requested to do so by any Investor.

6.18. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such an Investor shall be personally liable for any liabilities of
such Investor.

6.19. Further Assurances. Each party hereto shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

REAL GOODS SOLAR, INC. By:  

 /s/ Kamyar Mofid

  Name: Kamyar Mofid   Title:   Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR INVESTORS FOLLOW]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

NAME OF INVESTOR

 

By:  

 

        Name:  

        Title:  

Number of Shares being purchased:  

 

Tax ID No.:  

 

ADDRESS FOR NOTICE  

c/o:  

 

Street:  

 

City/State/Zip:  

 

Attention:  

 

Tel:  

 

Fax:  

 

DELIVERY INSTRUCTIONS

    (if different from above)  

c/o:  

 

Street:  

 

City/State/Zip:  

 

Attention:  

 

Tel:  

 



--------------------------------------------------------------------------------

Annex A

SCHEDULE OF BUYERS

 

    (1)   (2)        

Buyer

 

Address and

Facsimile Number

                           



--------------------------------------------------------------------------------

Schedule 3.1(g)

Capitalization

 

#

  

Type of capital stock

   Authorized, as
of May 20, 2013      Issued and
outstanding, as
of May 20, 2013  

1

   Class A Common Stock, par value $0.0001 per share      150,000,000        
26,818,395   

2

   Class B Common Stock, par value $0.0001 per share      50,000,000         0
  

3

   Preferred Stock, par value $0.0001 per share      50,000,000         0   

 

1. The lesser of 3,000,000 shares of Class A common stock or 10% of the then
outstanding shares of Class A common stock are authorized for issuance pursuant
to the Real Goods Solar, Inc. 2008 Long-Term Incentive Plan, as amended and
restated from time to time (the “Incentive Plan”).

 

2. Registration rights granted pursuant to the Amended and Restated Registration
Rights Agreement (the “Registration Rights Agreement”), dated as of December 19,
2011, by and among the Company, Gaiam, Inc., a Colorado Corporation (“Gaiam”),
and Riverside Renewable Energy Investments, LLC, a Delaware limited liability
company (“Riverside”).

 

3. As of May 20, 2013, 1,974,919 options to purchase shares of Class A common
stock granted pursuant to the Incentive Plan.

 

4. As of May 20, 2013, 300,000 options to purchase shares of Class A common
stock granted pursuant to the Employee Stock Option Agreement, dated as of
July 30, 2012, by and between the Company and Kamyar Mofid.

 

5. Warrant to purchase 40,000 shares of Class A common stock, dated as of
November 1, 2007, granted to Roy and Jan Phillips.

 

6. Warrant to purchase 30,000 shares of Class A common stock, dated as of
January 1, 2008, granted to Carlson Solar, Inc.

 

7. Warrant to purchase 106,557 share of Class A common stock, dated as of
March 26, 2013, granted to Silicon Valley Bank, a California corporation.



--------------------------------------------------------------------------------

8. Warrant to purchase 105,978 shares of Class A common stock, dated as of
March 27, 2013, granted to Silicon Valley Bank, a California corporation.

 

9. Amended and Restated Promissory Note, dated as of March 27, 2013, issued to
Gaiam in the principal amount of $1,000,000, convertible into capital stock of
the Company upon the sale of at least $50,000 of the Company’s capital stock at
the same purchase price paid by the purchasers in such sale.

 

10. Amended and Restated Promissory Note, dated as of March 27, 2013, issued to
Riverside in the principal amount of $1,000,000, convertible into capital stock
of the Company upon the sale of at least $50,000 of the Company’s capital stock
at the same purchase price paid by the purchasers in such sale.



--------------------------------------------------------------------------------

Schedule 3.1(h)

SEC Reports; Financial Statements

 

1. Current Report on Form 8-K, as filed with the Commission on January 11, 2013.



--------------------------------------------------------------------------------

Schedule 3.1(w)

Listing and Maintenance Requirements

 

1. Letter, dated as of May 8, 2012, from The Nasdaq OMX Group re: phase-in
compliance period upon ceasing to qualify as a controlled company.